DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 02/03/2022, is acknowledged.  
Applicant has previously elected with traverse the invention of Group I, Claims 1-12, drawn to an aqueous slurry comprising a water insoluble steroid and suspensions comprising thereof.  
Claims 1, 2, 8-15, 17, 19-24 are pending in this action.  Claims 3-7, 16, 18 have been cancelled.  Claims 13-15, 17, 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 2, 8, 9, 10, 13 (withdrawn) have been amended.  New claims have been added.  No new matter was added.  Claims 1, 2, 8-12, 21-24 are currently under consideration. 
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends on cancelled claim 7.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(1)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-12, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the present case, the newly introduced amendments to independent claim 1, i.e., concentrations for a water-insoluble steroid, benzyl alcohol, sodium chloride, and sodium carboxymethylcellulose, do not have any support in specification.  To this point, it is noted that the specification teaches suspensions comprising 30-40 wt% of a slurry (Page 11).  Further, the specification provides an example of the slurry having 4 wt% of triamcinolone acetonide (i.e., a water insoluble steroid; Page 12, Table).  Based on the data presented in the specification (Pages 11, 12), the suspension (e.g., 100 g) comprises triamcinolone acetonide/steroid (4 g) delivered from the slurry (30-40 g).  This correlation implies that the concentration of said steroid in the slurry is expected to be 0.1-0.133 g/g, i.e., significantly larger than the steroid concentrations recited in newly amended claim 1.  Similar is applied to other constituents recited in newly amended claim 1 as well as to claim 13 (withdrawn).  Therefore, the newly introduced amendments to claim 1 constitute a new matter.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8-12, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 discloses the limitations “present at about 0.012 mg/ml to about 0.016 mg/ml”, “present at about 0.00297 mg/ml to about 0.00396 mg/ml”, “present at about 0.00198 mg/ml to about 0.00264 mg/ml”, “present at about 0.00189 mg/ml to about 0.00252 mg/ml”.  As stated above, the recited concentrations need to be clarified.  Further, it is noted that the term "about” is a relative term, which renders the claim indefinite in this instance because the very small amounts magnify the variability provided by “about” such that the metes and bounds of the claims cannot be determined.  In the present case, neither the claim nor specification provide a definition for the term “about”.  Specification does not teach or even suggests with what accuracy said recited (miniscule) concentrations should be provided.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claim 2 (dependent on claim 1) recites the limitation “The sterile injectable slurry of claim 1”, whereas claim 1 discloses “A sterile aqueous slurry”.  Therefore, there is insufficient antecedent basis for this limitation in the claim 2.  Therefore, the metes and bounds of the claim cannot be determined.  Clarification is required.  
Claim 11 recites the numerical limitation “particle size of 0.5-30 µm”, without identification of specific method/instrument/conditions for measurements of said characteristics to be used.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Further, it is unclear what size should be measured - radius, diameter (mean, median, mode, etc.).  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 12 regarding the viscosity of the claimed suspensions.  Clarification is required.  
In response to applicant’s argument that one skilled in the art would know what method to use for particle size measurements, it is noted that one skilled in the art would also know that particle size experimental estimates depended on the method chosen to measure a physical property of the system, based on which the particles size characteristics will be recalculated (see Horiba et al. cited previously).  Further, there are several characteristics of the particle size distribution, e.g., mean diameter, median diameter, mode diameter, that can be used to characterize particle size distribution.  Therefore clarification is required for providing a basis for reasonable search for relevant prior art.   
Claim 8 (dependent on claim 1) recites the limitation “A sterile injectable suspension comprising the aqueous slurry of claim 1”, and further recites the limitation “wherein said suspension retains at least 90 wt% of the potency of triamcinolone acetonide”.  In the present case, it is noted that independent claim 1 does not disclose the presence of triamcinolone acetonide.  Therefore, there is insufficient antecedent basis for this limitation in the claim 8.  Further, it is unclear what aqueous slurry should be present in the suspension – sterile (as in claim 1) OR not sterile?  Therefore, the metes and bounds of the claim 8 cannot be determined.  Clarification is required.  
Claims 9-10, 12, 21-24 are rejected as being dependent on rejected independent claim 1 and/or 8 and failing to cure the defect.  Claim 12 depends on canceled claim. 7. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2005/084639A2 (cited previously) - teaches slurries, suspensions, dispersions for delivery hydrophobic drugs/steroids, wherein said drug delivery systems may include 1-90% of the hydrophobic drug/steroid, sodium carboxymethyl cellulose, sodium chloride as diluent, polysorbates as surfactants, buffering agents, preservatives, and water.  
US 2012/0115829 (cited previously) - teaches aqueous suspension compositions for injection that include:  (i)  3.5-4.5 w/v % of triamcinolone acetonide in form of particles having a mean volume diameter of 3-10 μm;  (ii)  0.45-0.55 w/v % of sodium carboxymethylcellulose;  (iii)  0.4-0.6 w/v% of sodium chloride as tonicity adjusting agent;  (iv)  a buffering agent; (v) polysorbate 80 as a surfactant; and (vi)  water, wherein said suspension have a pH of 6-7.5, and a viscosity of 2-12 cps.
US 2009/0118247 (cited previously) - teaches sterile suspensions suitable for injection that can be prepared by mixing (i) a sterile slurry of therapeutic component (e.g., triamcinolone acetonide), water, and excipients with (ii) a sterile concentrate of viscosity inducing component, wherein said injectable suspensions may include triamcinolone acetonide, sodium carboxymethylcellulose as a viscosity agent, benzyl alcohol as preservative, sodium chloride as a buffer agent and/or tensioactive agent; polysorbate 80 as a surfactants, and water.  
US 2006/0094700 (cited previously) - teaches injectable sterile aqueous suspensions comprising water-insoluble steroids (e.g., 20% of triamcinolone acetonide having a particles size of 7-17 microns), 1.58 % of sodium chloride, carboxymethyl cellulose, benzyl alcohol as a preservative, buffers for providing pH 4-8, and other additives.
US 2012/0283252 – teaches preparing pharmaceutical compositions comprising a drug, by mixing a slurry comprising a drug and surfactant with a vehicle concentrate comprising sodium carboxymethylcellulose, benzyl alcohol, sodium chloride. 
US 2007/0178051 – teaches sterilized injectable formulations that may include triamcinolone acetonide, sodium carboxymethylcellulose, benzyl alcohol, sodium chloride.  
US 2013/0243830 - teaches stable corticosteroid suspensions that may include corticosteroid/triamcinolone acetonide, sodium carboxymethylcellulose, sodium chloride, benzyl alcohol/preservative, and wherein triamcinolone acetonide particles have weight-volume median diameter of 50-500 nm.

Response to Arguments
Applicant's arguments, filed on 02/03/2022, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
As best understood, applicant discloses a preparation of sterile aqueous slurry consisting of compounds as instantly claimed that are present in specific concentrations (that need to be clarified), wherein said slurry is sterilized under the high temperature of 115-128 oC for 15-90 minutes.  Applicant has found that said sterilization process does not lead to degradation of active compound (here as water-insoluble steroids), does not lead to agglomeration of said active compound, and said slurry is stable during several months of storage at 25-45 oC and relative humidity of 60-75%.  Applicant also teaches that said slurry can be further used for preparation of sterile injectable suspensions comprising said sterile slurry, wherein said suspensions do not require additional thermal sterilization.  
Applicant is advised to clarify the structures/compositions of the claimed slurry and/or suspension for providing a basis for reasonable search for the relevant prior art, and clearly point out the patentable novelty of the instant invention to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615